        Case 1:18-md-02859-PAC Document 293 Filed 08/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
................................................................................................X
IN RE:

ZIMMER M/L TAPER HIP PROSTHESIS OR M/L TAPER                                                        MDL No. 2859
HIP PROSTHESIS WITH KINECTIV TECHNOLOGY AND
VERSYS FEMORAL HEAD PRODUCTS LIABILITY
LITIGATION                                                                                          18-MD-2859 (PAC)
                                                                                                    18-MC-2859 (PAC)

This Document Relates to All Actions                                                                ORDER NO. 48
                                                                                                    MEMORIALIZING
                                                                                                    AUGUST 5, 2020
                                                                                                    STATUS
                                                                                                    CONFERENCE
................................................................................................X

PAUL A. CROTTY, United States District Judge:

           On August 5, 2020, the Court held a Status Conference by telephone to receive an

update on the Parties’ progress in MDL No. 2859.

   I.      STATUS OF CURRENT FEDERAL AND STATE COURT ACTIONS

           To date, there are 219 filed cases in this multidistrict litigation (“MDL”). There

are 8 active cases pending in various state courts.

 II.       CONFIDENTIALITY OF EXHIBITS PRIOR TO INTRODUCTION AT
           DEPOSITION

           As stated in their position statements and on the record, the parties are in

agreement that documents intended to be used as exhibits at deposition shall remain

confidential and not be viewed by opposing counsel, or their agents, until introduced as

an exhibit in the deposition. The Parties shall jointly submit a draft order for the Court’s

approval regarding maintaining the confidentiality of deposition exhibits.

III.       AMENDED SCHEDULING ORDER




                                                                           1
      Case 1:18-md-02859-PAC Document 293 Filed 08/10/20 Page 2 of 3




        On August 7, 2020 the Court entered Order 46, Fourth Amended Scheduling

Order [Dkt. 291].

IV.     DISCOVERY DISPUTE

           a. SharePoint

        The Parties have met and conferred on the issue of SharePoint and, based on

Defendants’ representation that any relevant information from SharePoint will be

produced within the next month, judicial intervention is not required at this time.

           b. Zimmer Distributor Productions

        By Monday, August 10, 2020, Plaintiffs will file a motion to compel

communications between the local distributor, the distributor’s employees, and Zimmer,

Inc. with Maine Medical Center treating physicians, Drs. George Babikian and Brian

McGrory. Plaintiffs’ letter brief shall not exceed 7 pages, double spaced. Defendants

will file opposition not to exceed 7 pages, double spaced, by August 17, 2020.

           c. Adverse Event and Complaint Data

        The Parties met and conferred regarding search parameters of the Adverse Event

and Complaint Data. The Parties will continue to meet and confer on these issues and, if

they reach an impasse, the Parties have agreed that Plaintiffs will file a letter motion not

to exceed 10 double-spaced pages, and Zimmer will file a response not to exceed 10

double-spaced pages within 7 days thereafter.

 V.     MOTION FOR PROTECTIVE ORDER

        The Court heard argument from the Parties on Defendants’ Motion and Brief in

Support of Entry of a Protective Order Precluding the Depositions of Dr. Richard Berger




                                                  2
      Case 1:18-md-02859-PAC Document 293 Filed 08/10/20 Page 3 of 3




and Dr. Paul Duwelius. Dkt. Nos. 286, 288. The Court denied Defendants’ motion in

Order 47 [Dkt. 292].




VI.     NEXT STATUS CONFERENCE

        The next status conference will take place Tuesday, September 15, 2020 at 3:00

pm EDT.



SO ORDERED.

Dated: August 10 2020
       ________,
       New York, New York                          ___________________________
                                                   PAUL A. CROTTY
                                                   United States District Judge




                                               3
